     Case 2:20-cv-01656-RFB-BNW Document 34 Filed 01/06/21 Page 1 of 3
                                             The parties stipulated to extending the
                                             deadlines in the DPSO by 3 months. As good
                                             cause, they offer that the holidays have made
1    Steven A. Alpert, NV Bar #8353          it difficult to marshal enough discovery to give
     PRICE LAW GROUP, APC                    their experts before the Jan. 29 expert
2
     5940 S. Rainbow Blvd., Suite 3014       disclosures deadline. They think depositions
3    Las Vegas Nevada, 89118                 can start in February.
     T: (702) 794-2008
4    E: alpert@pricelawgroup.com                     I think 3 months seems excessive, so I
                                                     recommend granting 2 months, what do you
5
     David A. Chami, AZ Bar #027585                  think?
6    Admitted pro hac vice                           2 mo is fine
     PRICE LAW GROUP, APC
7
     8245 N. 85th Way
8    Scottsdale, AZ 85258
     T: (818) 600-5515
9    E: david@pricelawgroup.com
10
     Attorneys for Plaintiff
11   Lance Mancuso
12                              UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA

14
     LANCE MANCUSO,                              Case No.: 2:20-cv-01656-RFB-BNW
15
                   Plaintiff,                    STIPULATED MOTION FOR
16                                               EXTENSION OF SCHEDULING
     v.                                          ORDER DEADLINES
17                                               (DOC. 32)
     USAA SAVINGS BANK; EXPERIAN
18                                               (First Request)
     INFORMATION SOLUTIONS, INC.;
19   EQUIFAX INFORMATION SERVICES,
20   LLC; and TRANSUNION, LLC.

21                 Defendants.

22
23
24          Plaintiff Lance Mancuso (“Plaintiff”) and Defendants USAA Savings Bank,
25   Experian Information Solutions, Inc., Equifax Information Services, LLC and Trans
26
     Union LLC (collectively, the “Parties”), stipulate and agree that the Court amend its
27
28
                                              -1-
     Case 2:20-cv-01656-RFB-BNW Document 34 Filed 01/06/21 Page 2 of 3



1    Scheduling Order, extending all deadlines by 90 days, and would respectfully show the
2
     Court as follows:
3
         1. On November 13, 2020, the Court entered the Discovery Plan and Scheduling
4
5            Order (Doc. 32).

6        2. To date, parties have exchanged written discovery in this matter. Production of
7
             documents is ongoing, and depositions are upcoming.
8
         3. In light of the holiday season, and the COVID-19 pandemic, the parties do not
9
10           anticipate completing adequate fact discovery to provide to expert witnesses on or

11           before January 29, 2021.
12
         4. The Parties hereby approach the Court in advance for an amended Scheduling
13
             Order to seek additional time.
14
15       5. The Parties believe February to be a reasonable time during which the fact and lay

16           depositions can take place.
17
             Considering the foregoing, the Parties respectfully request that this Court extend
18
     the following deadlines by 90 days:
19
                                           ORDER
20     Deadline   for:                             Current deadlines:         Amended deadlines:
            IT IS ORDERED that the parties' stipulation is GRANTED in part and DENIED in
       Disclosure
     part.          of Experts:
            The Court   finds that the parties haveJanuary   29, 2021 good cause
                                                     not established          April 29,
                                                                                    for a2021
                                                                                          90-day
21     Rebuttal Expert    Disclosures:             February DPSO
                                                              26, 2021        May 27, 2021
     extension.   Instead,  the deadlines in the operative           will be extended   by 60 days.
22     Discovery
     The           Cutoff:
           parties may                             March
                         seek an additional extension       30, 2021
                                                        if they               June 28,
                                                                absolutely cannot      2021
                                                                                    complete
       Dispositive
     discovery       Motion(s):
                 within this extended period.      April 30, 2021             July 29, 2021
23     Pretrial Order:                             May 31, 2021               August 30, 2021
                                                         IT IS SO ORDERED
24
                                                         DATED: 3:10 pm, January 06, 2021
25
26
     Date:
27                                                    BRENDA WEKSLER
                                                 UNITED STATES MAGISTRATE JUDGE
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                   -2-
     Case 2:20-cv-01656-RFB-BNW Document 34 Filed 01/06/21 Page 3 of 3



1           Respectfully submitted this 29th day of December 2020,
2
     BY: /s/ David A. Chami                    By: /s/ Trevor Waite
3    David A. Chami, AZ Bar #027585            Trevor Waite, NV Bar #13779
     Admitted pro hac vice                     twaite@alversontaylor.com
4    PRICE LAW GROUP, APC                      Kurt Bonds, NV Bar #6228
5    8245 N. 85th Way                          kbonds@alversontaylor.com
     Scottsdale, AZ 85258                      ALVERSON TAYLOR & SANDERS
6    Email: david@pricelawgroup.com            6605 Grand Montecito Pkwy., Ste. 200
                                               Las Vegas, NV 89149
7
8    Attorneys for Plaintiff                   Attorneys for Defendant
     Lance Mancuso                             Trans Union LLC
9
10   By: /s/ Nora K. Cook                      By: /s/ Andrew J. Sharples
     David M. Krueger, OH No. 0085072          Jennifer L. Braster, NV No. 9982
11   Nora K. Cook, OH No. 0086399              jbraster@nblawnv.com
     200 Public Square, Suite 2300             Andrew J. Sharples, NV No. 12866
12
     Cleveland, Ohio 44114-2378                asharples@nblawnv.com
13                                             1050 Indigo Drive, Suite 200
     Robert W. Freeman, NV No. 03062           Las Vegas, NV 89145
14   robert.freeman@lewisbrisbois.com
15   Priscilla L. O’briant, NV No. 10171       Katherine A. Neben, NV No. 14590
     priscilla.obriant@lewisbrisbois.com       kneben@jonesday.com
16   Tara U. Teegarden, NV No. 15344           JONES DAY
     tara.teegarden@lewisbrisbois.com          3161 Michelson Drive, Suite 800
17
     6385 South Rainbow Blvd., Suite 600       Irvine, CA 92612
18   Las Vegas, NV 89118
19   Attorneys for Defendant                   Attorneys for Defendant
20   USAA Savings Bank                         Experian Information Solutions, Inc.

21
     By: /s/ Jeremy J. Thompson
22
     Jeremy J. Thompson
23   CLARK HILL, PLLC
     3800 Howard Hughes Pkwy, Suite 500
24   Las Vegas, NV 89169
25   Email: jthompson@clarkhill.com

26   Attorneys for Defendant
     Equifax Information Services LLC
27
28
                                               -3-
